Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 1 of 53




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO



   GLORIA SANTIAGO-RIVERA

          Plaintiff
                                           CIV. NO.: 18-1084 (SCC)
                      v.

   HOSPITAL GENERAL MENONITA
   DE AIBONITO, ET AL.


          Defendants


                           OPINION AND ORDER

        Plaintiff Gloria Santiago-Rivera (“Plaintiff Santiago-

    Rivera” or “Plaintiff”) worked as a nurse at Hospital General

    Menonita Aibonito (“Defendant HGMA”, “HGMA”, or

    “Defendant”). She claims that she was unlawfully discharged

    from her employment because of her depressive disorder

    condition.    Plaintiff   Santiago-Rivera       also    claims    that

    Defendant HGMA’s managerial staff and her supervisor

    harassed her and created a hostile work environment for her.

        Pending before the Court is Defendant HGMA’s Motion

    for Summary Judgment, see Docket No. 48, 1 which Plaintiff


    1Plaintiff Santiago-Rivera’s Second Amended Complaint includes Liberty
    Mutual Insurance Co. (“Liberty”) as a Co-Defendant, for it is Defendant
    HGMA’s insurance company. See Docket No. 26. Because Liberty moved
    to join Defendant HGMA’s Motion for Summary Judgment, see Docket
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 2 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                                   Page 2
    MENONITA DE AIBONITO, ET AL.




    Santiago-Rivera timely opposed (“Plaintiff’s Opposition”), see

    Docket No. 58. Defendant HGMA subsequently filed a Reply.

    See Docket No. 65. For the reasons set forth below, Defendant

    HGMA’s Motion for Summary Judgment is GRANTED.

           I. Background

           Plaintiff    Santiago-Rivera    filed   this   action     against

    Defendant HGMA and its insurance company 2 under the

    American with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et

    seq. See Docket No. 26. 3 Plaintiff Santiago-Rivera also sued

    Defendant HGMA under Puerto Rico law analogous statutes,

    namely, Law No. 80 of May 30, 1976, P.R. Laws Ann., tit. 29,

    § 185(a) et seq. Law No. 44 of July 2, 1985, P.R. Laws Ann. tit.


    No. 51, and the Court “noted” said request, see Docket No. 54, for ease of
    reference, throughout this Opinion and Order, the Court will address the
    Co-Defendants as “Defendant HGMA” or “Defendant”.

    2   See supra note 1.

    3The Original Complaint was filed on February 14, 2018. See Docket No.
    1. A First Amended Complaint was subsequently filed on September 19,
    2018. See Docket No. 17. On December 18, 2018, the Court granted Plaintiff
    Santiago-Rivera’s Motion for Leave to file a Second Amended Complaint.
    See Docket No. 24. The same was filed separately the next day. See Docket
    No. 26.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 3 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                                    Page 3
    MENONITA DE AIBONITO, ET AL.




    1, § 500 et seq.; Law No. 100 of June 30, 1959, P.R. Laws Ann.,

    tit. 29, § 146 et seq. 4 Id.

        Defendant HGMA moved for summary judgment on the

    grounds that the uncontested material facts show that

    Plaintiff Santiago-Rivera is not a qualified individual with a

    disability under the ADA. See Docket No. 48 at 2. In addition

    to its Motion for Summary Judgment, Defendant HGMA filed

    a Statement of Undisputed Material Facts (“DSUMFs”). See

    Docket No. 49. Plaintiff Santiago-Rivera opposed Defendant‘s

    Motion for Summary Judgment by stating that she has

    established a prima facie case of disability discrimination

    under the ADA. See Docket No. 58 at 18. She also contested

    the DSUMF, (“Plaintiff‘s Opposition to DSUMF”) and filed a

    Statement of Additional Material Facts (“PSAMF”). See

    Docket No. 59. Subsequently, HGMA filed its Reply, see

    Docket No. 65, and filed a separate response to Plaintiff’s



    4Plaintiff Santiago-Rivera voluntarily dismissed her Fair Labor Standard
    Act, 29 U.S.C § 201 et seq., and the Puerto Rico Working Hours and Days
    Act, P.R. Laws Ann., tit 29, § 201 et seq., claims in her Opposition. Docket
    No. 58 at 2.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 4 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                          Page 4
    MENONITA DE AIBONITO, ET AL.




    Opposition to DSUMF and PSAMF (“Response to Plaintiff’s

    Opposition to DSUMF and PSAMF”), see Docket No. 64.

       II. Summary Judgment Standard

       A party may move for summary judgment if the evidence

    on the record “show[s] that there is no genuine issue as to any

    material fact and that the moving party is entitled to a

    judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

    317, 322 (1986); see also Fed. R. Civ. P. 56(a). The purpose of a

    motion for summary judgment is to “pierce the pleadings”

    and evaluate the evidence to assess whether a trial is

    necessary. Theriault v. Genesis HealthCare LLC, 890 F.3d 342,

    348 (1st Cir. 2018) (citing Kearney v. Town of Wareham, 316 F.3d

    18, 21 (1st Cir. 2002)).

       In assessing a motion for summary judgment, the judge

    must draw all reasonable inferences in favor of the

    nonmoving party. Caban Hernandez v. Philip Morris USA, Inc.,

    486 F.3d 1, 8 (1st Cir. 2007) (citing Calvi v. Knox County, 470

    F.3d 422, 427 (1st Cir. 2006)). In conducting this review, “the

    judge’s function is not himself [or herself] to weigh the

    evidence and determine the truth of the matter but to
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 5 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                             Page 5
    MENONITA DE AIBONITO, ET AL.




    determine whether there is a genuine issue for trial.” Anderson

    v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Finally, the Court

    must deny a motion for summary judgment if it finds that a

    genuine issue of material fact remains. Id. at 248.

       III.    Plaintiff Santiago-Rivera’s Failure to Comply

               with Federal Rule of Civil Procedure 56 and the

               Sham Affidavit Rule

       Before turning to the undisputed facts of this case there are

    several matters that the Court must first address. In its

    Response to Plaintiff’s Opposition to DSUMF and PSAMF,

    Defendant argues that Plaintiff failed to duly oppose its

    DSUMF. See Docket No. 64 at 2-5. First, Defendant claims that

    Plaintiff’s Opposition to DSUMF contains factual assertions

    that are not supported by the record or by admissible

    evidence. Id. at 3. Second, Defendant avers that Plaintiff

    Santiago-Rivera’s denials are lengthy, argumentative, and in

    narrative form, contrary to the requirements of Local Rule 56.

    Id. Third, Defendant contends that many of Plaintiff Santiago-

    Rivera’s denials and qualifications to Defendant’s DSUMF,

    contain additional facts in violation of Local Rule 56(c). Id. at
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 6 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                           Page 6
    MENONITA DE AIBONITO, ET AL.




    4. Finally, Defendant HGMA alleges that Plaintiff Santiago-

    Rivera violated the sham affidavit rule by submitting a sworn

    statement that was signed on the same day that she filed her

    Opposition. Id. at 5. The Court will first address Plaintiff

    Santiago-Rivera’s violations of Federal Rule of Civil

    Procedure 56 (“Rule 56”) and Local Rule 56(c) and then the

    sham affidavit rule.

       1. Plaintiff Santiago-Rivera’s Failure to Comply with Federal

           Rule of Civil Procedure 56 and Local Rule 56(c)

       To dispute a material fact, the nonmoving party must offer

    “hard proof rather than spongy rhetoric.” Kearney v. Town of

    Wareham, 316 F.3d 18, 21 (1st Cir. 2002). Specifically, Federal

    Rule of Civil Procedure 56(c)(1)(A) states that the nonmoving

    party may use “depositions, documents, electronically stored

    information,     affidavits    or     declarations,   stipulations

    (including those made for purposes of the motion only),

    admissions, interrogatory answers, or other materials [,]” in

    order to oppose a motion for summary judgment. Fed. R. Civ.

    P. 56(c)(1)(A). For its part, Local Rule 56(c) further zeroes-in

    on this point and mandates that, the nonmoving party must,
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 7 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                                                Page 7
    MENONITA DE AIBONITO, ET AL.




    with his or her opposition, admit, deny or qualify the

    statement of facts filed by the moving party. L. Cv. R. 56(c).

    And “[u]nless a fact is admitted, the opposing statement shall

    support each denial or qualification by a record citation[.]” Id.

           In this case, many of Plaintiff Santiago-Rivera’s denials are

    unsupported because they either lack record citations or

    solely cite to the Second Amended Complaint. 5 To comply

    with Local Rule 56(c) and properly create a factual dispute,

    Plaintiff Santiago-Rivera had to deny Defendant HGMA’s

    DSUMF with a reference to a record citation. See L. Cv. R.

    56(c). As for Plaintiff Santiago-Rivera’s constant reliance on

    the Second Amended Complaint, the Court notes that a

    complaint is not proper evidence to oppose a motion for

    summary judgment. The reason being that, “[o]rdinarily,

    statements in a complaint are not part of the summary

    judgment record[,]” unless the complaint has been verified,

    for then it can be used to “consider factual averments based

    on personal knowledge . . . as the equivalent of an affidavit


    5   See, e.g., Docket No. 59 at ¶¶ 55, 63, 66, 67, 68, 72, 76, 79, 90, 115, 116.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 8 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                             Page 8
    MENONITA DE AIBONITO, ET AL.




    for purposes of summary judgment.” See Doherty v. Donahoe,

    985 F. Supp.2d 190, 195 (D. Mass. 2013) (citing Sheinkopf v.

    Stone, 927 F.2d 1259, 1262-63 (1st Cir. 1991)). Here, the Second

    Amended Complaint was not verified, as such, it cannot be

    considered as the equivalent of a sworn statement. The Court

    reminds Plaintiff Santiago-Rivera that the purpose of a

    motion for summary judgment is to “pierce the pleadings.”

    Theriault, 890 F.3d at 348 (citing Kearney v. Town of Wareham,

    316 F.3d 18, 21 (1st Cir. 2002)). Therefore, the pleadings alone

    do not suffice.

       Furthermore, the Court does not need to consider Plaintiff

    Santiago-Rivera’s unsupported factual propositions. See

    Carreras v. Sajo, Garcia & Partners, 596 F.3d 25, 32 (1st Cir. 2010)

    (upholding district court’s decision to exclude plaintiff’s

    unsupported denials because his did not provide appropriate

    citations to the record). Hence, the Court will disregard

    Plaintiff Santiago-Rivera’s denials that contain unsupported

    factual assertions. Id.; see also L. Cv. R. 56(e).

       Besides requiring an opposing party to support its denials

    with record citations, Local Rule 56(c) mandates an opposing
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 9 of 53




    SANTIAGO-RIVERA v. HOSPITAL GENERAL                          Page 9
    MENONITA DE AIBONITO, ET AL.




    party to comply with two additional requirements. First, an

    opposing party’s statement of material facts must be short

    and concise. L. Cv. R. 56(c). Second, additional facts are to be

    submitted in a separate section. See id. Some of Plaintiff’s

    denials do not comply with the short and concise mandate as

    they are lengthy and argumentative.6 In this same vein, some

    of these lengthy and argumentative denials contain

    additional facts that were not filed in a separate section. 7 See

    Natal Rivera v. Oriental Bank & Trust, 291 F. Supp.3d 215, 218

    (D.P.R. 2018). Failure to submit additional facts in a separate

    section allows the Court to disregard such facts. Carreras, 596

    F.3d at 32. In light of Plaintiff Santiago-Rivera’s failure to

    comply with the requirements of Local Rule 56(c), the Court

    will not consider the argumentative denials and the

    additional facts which were not submitted in accordance with

    the aforementioned Local Rule.




    6   See, e.g., id. at ¶¶ 8, 47, 84, 87, 100, 116.

    7   See id.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 10 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                  Page 10
     MENONITA DE AIBONITO, ET AL.




         2. Plaintiff Santiago-Rivera’s Sworn Statement

         Besides violating Rule 56 and Local Rule 56(c), Plaintiff

     Santiago-Rivera also infringed the sham affidavit rule. This

     rule posits that a nonmoving party cannot contest a motion

     for summary judgment with a sworn statement that

     contradicts what a party has answered unambiguously

     during the discovery stage. Escribano-Reyes v. Professional Hepa

     Certificate Corp., 817 F.3d 380, 386 (1st Cir. 2016). The only

     exception to the rule is if the nonmoving party provides a

     good explanation as to why his or her testimony changed. Id.

         Here, Plaintiff Santiago-Rivera submitted a sworn

     statement tailored to contradict crucial facts in Defendant’s

     DSUMF, without providing any explanation or justification

     as to why her testimony changed. 8 See Docket No. 58-1. It is

     particularly revealing that the sworn statement was signed

     the same day that Plaintiff Santiago-Rivera opposed

     Defendant HGMA’s Motion for Summary Judgment. See id.



     8Plaintiff Santiago-Rivera’s sworn statement attempts to controvert, inter
     alia, Defendant HGMA’s DSUMFs at ¶¶ 3, 22, 47, 84, 91, 95.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 11 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                            Page 11
     MENONITA DE AIBONITO, ET AL.




         In brief, Plaintiff Santiago-Rivera’s sworn statement states

     that: (1) she did not authorize Hospital Menonita-CIMA 9

     (“CIMA”) to release her medical records; (2) the person

     responsible for administering a medication to a patient was a

     fellow nurse and not her; (3) she was capable of performing

     the duties that her job required despite her medical condition;

     and (4) she never agreed to obtain a medical certificate from

     her psychiatrist. Id.

         Because Plaintiff Santiago-Rivera’s sworn statement

     contains new information that is clearly made-to-order and

     self-serving, with the sole purpose of controverting

     Defendant HGMA’s DSUMF, the Court will strike Plaintiff

     Santiago-Rivera’s sworn statement at Docket Number 58-1

     from the record for violation of the sham affidavit rule. See

     Escribano-Reyes, 817 F.3d at 387 (affirming district court’s

     decision to strike a post discovery sworn statement because it

     violated the sham affidavit rule).



     9Hospital Menonita-CIMA (“CIMA”) is a psychiatric hospital owned by
     Mennonite General Hospital, Inc. (“MGH”). Docket No. 49-1 at ¶¶ 7-8.
     CIMA is independent from Defendant HGMA. Id.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 12 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 12
     MENONITA DE AIBONITO, ET AL.




        IV. Factual Findings

        The Court next turns to its factual findings. After

     reviewing Defendant HGMA’s DSUMF, see Docket No. 49,

     Plaintiff Santiago-Rivera’s Opposition to DSUMFs and her

     PSAMF, see Docket No. 59, along with Defendant HGMA’s

     Response to Plaintiff’s Opposition to DSUMF and PSAMF, see

     Docket No. 64, in addition to the documentation cited thereto

     in accordance with Local Rule 56(e), the Court finds that the

     following facts are uncontested.

        1. Plaintiff Santiago-Rivera’s Medical Condition

        In 1995 Santiago-Rivera was diagnosed with a depressive

     disorder. DSUMF at ¶ 4; Docket No. 49-2 at 35. Plaintiff

     Santiago-Rivera’s condition does not allow her to perform

     major life activities such as the ability to concentrate, as her

     mind often drifts to irrelevant matters. DSUMF at ¶ 5. Her

     condition precludes her from carrying out every-day tasks

     throughout her house such as cooking and cleaning. Id. Due

     to her condition, Plaintiff Santiago-Rivera also suffers from,

     inter alia, insomnia, anxiety, loss of physical strength—which

     makes it difficult for her to get out of bed—panic attacks, and
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 13 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                 Page 13
     MENONITA DE AIBONITO, ET AL.




     low self-esteem. Id. at ¶ 6.

          2. Plaintiff Santiago-Rivera’s Relationship with Defendant

             HGMA

          Defendant HGMA is a nonprofit corporation organized

     under the laws of the Commonwealth of Puerto Rico, whose

     parent corporation is Mennonite General Hospital, Inc.

     (“MGH”). Id. at ¶ 1; Docket No. 49-1 at ¶¶ 7-8. Besides

     HGMA, MGH owns two other independent hospital

     institutions, Hospital General de Cayey and CIMA. DSUMF

     at ¶ 1; Docket No. 49-1 at ¶ 8. Each institution is separate from

     the other. DSUMF at ¶ 2; Docket No. 49-1 ¶¶ 7-8. Hence, no

     administrative personnel of one hospital has access to a

     patient’s information in another hospital. DSUMF at ¶¶ 2-3 10;


     10Plaintiff Santiago-Rivera denied Defendant HGMA’s DSUMF ¶ 2 and
     admitted in part and denied in part DSUMF ¶ 3. The aforementioned
     DSUMFs stand for the proposition that, because the hospitals owned by
     MGH are independent from each other, no administrative personnel from
     one hospital is privy to a patient’s information from another hospital
     under the MGH umbrella. See DSUMF at ¶¶ 2-3. Moreover, patient
     records are protected in accordance with the Health Insurance Portability
     and Accountability Act. Id. at ¶ 2. In her denial of DSUMF ¶ 2, Plaintiff
     Santiago-Rivera posits that, HGMA administrative personnel must have
     had access to her medical records because her personnel record at HGMA
     contains a copy of a medical certificate which indicates that she was
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 14 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                      Page 14
     MENONITA DE AIBONITO, ET AL.




     partially hospitalized at CIMA between August 21, 2008 and September 4,
     2008. See Plaintiff Santiago-Rivera’s Opposition to DSUMF at ¶ 2. She
     further notes that said certificate included a diagnosis of “major
     depression”. Id. Plaintiff Santiago-Rivera repeats this same argument in
     her denial of DSUMF ¶ 3, and further argues that HGMA administrative
     personnel had access to her CIMA medical records because the same were
     produced as part of the instant litigation without Defendant HGMA
     having secured prior authorization from her to obtain the same. See
     Plaintiff Santiago-Rivera’s Opposition to DSUMF at ¶ 3. Plaintiff Santiago-
     Rivera’s denials are not responsive to Defendant HGMA’s DSUMFs at ¶¶
     2-3. Plaintiff Santiago-Rivera has not controverted the fact that, because
     the hospitals under the MGH umbrella are independent from each other,
     there is no comingling of patient records and therefore administrative
     personnel from HGMA do not have access to a patient’s medical records
     in another one of the hospitals. Moreover, while Plaintiff Santiago-Rivera
     refers to the medical certificate in her HGMA administrative personnel file
     from her partial hospitalization at CIMA with the goal of showing that
     HGMA administrative personnel had access to her CIMA medical records,
     Plaintiff Santiago-Rivera overlooks the fact—as she herself admitted—
     that she personally handed over the medical certificate noting her partial
     hospitalization to the Office of Human Resources at HGMA. See Plaintiff
     Santiago-Rivera’s Opposition to DSUMF at ¶ 20. Furthermore, Plaintiff
     Santiago-Rivera also attempts to transform the proposed fact at DSUMF ¶
     3 into an issue regarding the authorization—or alleged lack thereof—to
     obtain her CIMA medical records. However, DSUMF at ¶ 3 does not drive
     at whether authorization was provided—or not provided—to obtain
     Plaintiff Santiago-Rivera’s CIMA medical records, but rather, it drives at
     whether HGMA administrative personnel had access to her medical
     records prior to the commencement of the instant litigation. A reference
     to a medical certificate that Plaintiff Santiago-Rivera herself handed over
     to the HGMA Office of Human Resources does not controvert the
     proposed facts at DSUMF at ¶¶ 2-3. As for Plaintiff Santiago-Rivera’s
     argument that Defendant HGMA produced her CIMA medical records as
     part of the instant litigation without seeking her authorization to do so, see
     Plaintiff Santiago-Rivera’s Opposition to DSUMF at ¶ 3, Defendant
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 15 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                 Page 15
     MENONITA DE AIBONITO, ET AL.




     Docket No. 49-1 at ¶¶ 7-9.

         In February 2007, Plaintiff Santiago-Rivera applied to

     work at HGMA. DSUMF at ¶ 9; Docket No. 49-2 at 62. As part

     of the application process, Plaintiff Santiago-Rivera was

     interviewed by Alejandro López (“López”). Id. At the time of

     the interview, López served as the assistant to the director of

     the nursing department at HGMA. DSUMF at ¶¶ 10-11;

     Docket No. 49-3 at 12; Docket No. 49-1 at ¶ 14. Plaintiff

     Santiago-Rivera did not inform López that she had been

     diagnosed with a major depressive condition, for she did not

     deem this to be something that neither López nor HGMA

     needed to know because she understood that her condition

     would not affect her job. DSUMF at ¶ 13; Docket No. 49-2 at

     62-63.

         On March 13, 2007, Plaintiff Santiago-Rivera began to

     work at HGMA, specifically in the emergency room, as a



     HGMA clarified in its Response to Plaintiff’s Opposition to DSUMF and
     PSAMF, that it obtained the same through a subpoena, precisely as part of
     the instant litigation. See Docket No. 64 at 15; see also Docket No. 64-1
     (subpoena requesting CIMA medical records). The Court thus admits
     DSUMFs ¶¶ 2-3.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 16 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                   Page 16
     MENONITA DE AIBONITO, ET AL.




     registered nurse, 11 with an associate degree in nursing.

     DSUMF at ¶ 14; Docket No. 49-1 at ¶ 1. Plaintiff Santiago-

     Rivera was transferred to HGMA’s Labor and Delivery

     Department on January 14, 2009. DSUMF at ¶ 18; Docket No.

     49-1 at ¶ 2-3. But on November 17, 2009, she began to work as

     a registered nurse in HGMA’s Intermediate Unit. 12 DSUMF at

     ¶ 26; Docket No. 49-1 at ¶ 4. However, according to Plaintiff

     Santiago-Rivera’s deposition testimony, whenever a floor

     was short-staffed or additional nurses were required, she

     could be transferred to another floor in order to fill those

     11On February 11, 2009, Plaintiff Santiago-Rivera was granted, by the
     Nurses’ Examining Board of the Commonwealth of Puerto Rico, a
     permanent license to practice as an associate nurse. DSUMF ¶ 16; Docket
     No. 29-4 at 20.

     12In their filings before this Court, the parties have referred to several
     variations of the “Intermediate Unit” such as, “Intermediate Intensive
     Unit”, “Intermediate Intensive Care Unit” and “Intermediate Unit-
     Telemetry”, when referring to the unit that Plaintiff Santiago-Rivera was
     assigned to work as a nurse during the time that the alleged
     discriminatory events took place. After reviewing the job description
     included in Plaintiff Santiago-Rivera’s personnel file, see Docket No. 49-4
     at 5 and HGMA’s Answers to Plaintiff Santiago-Rivera’s Request for
     Admissions, see Docket No. 49-1 at ¶ 4, for ease of reference and for the
     sake of uniformity, the Court will refer to the unit in question as the
     “Intermediate Unit” throughout this Opinion and Order.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 17 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                   Page 17
     MENONITA DE AIBONITO, ET AL.




     voids. DSUMF at ¶ 45; Docket No. 49-2 at 172.

          Plaintiff Santiago-Rivera’s duties and responsibilities as a

     nurse at the Intermediate Unit included: placing IV catheters,

     administering medications, assessing patients, taking blood

     samples, placing foleys, placing electrodes and installing

     telemetry equipment if needed, providing resuscitation to

     patients, and the rest of the duties and responsibilities she

     carried out as an emergency room nurse. 13 DSUMF at ¶ 30.

     Docket No. 49-2 at 95-99.

          When Plaintiff Santiago-Rivera worked as a nurse at

     HGMA, her job description for the Intermediate Unit required

     that nurses work forty (40) hours a week, in day and night

     shifts, according to the needs of the department. DSUMF at ¶

     29; Docket No. 52-1 at 37. Nurses would also have to work on

     weekends and on holidays, and they would be exposed to

     risks in addition to tense situations. Id. The job requirements


     13Plaintiff Santiago-Rivera’s responsibilities as an emergency room nurse
     were to provide treatment to patients, take blood samples, place catheters;
     place feeding tubes, give injections, take vital signs, conduct
     electrocardiograms, make nurse’s notes, place foleys, and assist the
     physician while examining or providing treatment to patients. DSUMF ¶
     17; Docket No. 49-2 at 66-75.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 18 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 18
     MENONITA DE AIBONITO, ET AL.




     also mentioned that nurses would have to remain standing up

     and walking for the majority of the shift. Id. They also had to

     assist in transferring patients and be able to work in any area

     of the nursing department. Id. At this time, Defendant HGMA

     required all the nurses at the Intermediate Unit to work

     consecutive night shifts during the weekend once a month.

     DSUMF at ¶ 35; Docket No. 52-1 at 664.

        3. Plaintiff Santiago-Rivera’s Partial Hospitalization

        Between August 21, 2008 and September 4, 2008, Plaintiff

     Santiago-Rivera was partially hospitalized at CIMA. DSUMF

     at ¶ 20; see Docket No. 49-1 at ¶ 10. When a patient is partially

     hospitalized at CIMA, the patient does not stay overnight, but

     rather, receives outpatient services during the day. DSUMF at

     ¶ 21; Docket No. 49-1 at ¶ 10. Plaintiff Santiago-Rivera states

     that her partial hospitalization at CIMA was due to marital

     problems and was not work related. DSUMF at ¶ 25; Docket

     No. 49-2 at 80, 82-83, 89-90. Plaintiff Santiago-Rivera provided

     copies to HGMA’s Office of Human Resources of the medical

     certificates which showed that she had been partially

     hospitalized at CIMA between August 21, 2008 and
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 19 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 19
     MENONITA DE AIBONITO, ET AL.




     September 4, 2008. See DSUMF at ¶ 20; Docket No. 49-1 at ¶

     10.

           4. Efigenia Lasanta’s Role as Plaintiff Santiago-Rivera’s

              Supervisor at HGMA’s Intermediate Unit

           Efigenia Lasanta (“Lasanta”), is the nursing supervisor at

     HGMA’s Intermediate Unit. DSUMF at ¶ 40; Docket No. 49-6

     at 7-8. From what Plaintiff Santiago-Rivera recalls, Lasanta

     became her supervisor in 2015. DSUMF at ¶ 41; Docket No.

     49-2 at 143-144. Plaintiff Santiago-Rivera was evaluated once

     per year by her supervisor. DSUMF at ¶ 36; Docket No. 49-2

     at 144-145. During these evaluations, Plaintiff Santiago-

     Rivera’s performance was graded on a percentage basis. Id. at

     145. Lasanta’s evaluations of Plaintiff Santiago-Rivera were

     positive. DSUMF at ¶¶ 42-43; Docket No. 49-2 at 153-156, 193.

           Plaintiff Santiago-Rivera’s testimony emphasizes that

     while Lasanta served as her supervisor, Lasanta: (1) ignored

     her after she returned to work from a sick leave, DSUMF at ¶

     46(a); Docket No. 49-2 at 174; (2) opted to socialize more with

     other coworkers instead of with Plaintiff Santiago-Rivera, see

     DSUMF at ¶ 46(c); Docket No. 49-7 at 16; (3) took some serums
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 20 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                    Page 20
     MENONITA DE AIBONITO, ET AL.




     away from Plaintiff Santiago-Rivera without explaining why,

     see DSUMF at ¶ 46(d); Docket No. 49-2 at 174-175; (4) accused

     Plaintiff Santiago-Rivera of talking negatively about her with

     her former supervisor, see DSUMF at ¶ 46(e); Docket No. 49-2

     at 177-178; (5) disproportionately transferred Plaintiff

     Santiago-Rivera to other hospital floors, in comparison to

     other nurses, 14 see DSUMF at ¶ 46(g); Docket No. 49-2 at 191-

     192; (6) reminded Plaintiff Santiago-Rivera of her daily

     functions, see DSUMF at ¶ 46(i); Docket No. 49-7 at 36-37; and

     (7) took some IV solutions—which had been classified by

     Plaintiff Santiago-Rivera in order to be administered to



     14It is uncontested that starting in February 2016 Plaintiff Santiago-Rivera
     was transferred about five (5) times per month but in September and
     October she was transferred approximately ten (10) times per month.
     DSUMF ¶ 46(h); Docket No. 49-2 at 196-197. The Court points out that
     Plaintiff Santiago-Rivera does not elaborate on whether the number of
     times she was transferred exceeded the number of times her fellow nurses
     were transferred. Other than her testimony stating that she understood
     that she was disproportionately transferred, Plaintiff Santiago-Rivera
     does not offer additional information regarding the context under which
     the alleged transfers took place. Furthermore, during her deposition,
     Plaintiff Santiago-Rivera stated she could not identify any fellow nurses
     who had been transferred on more occasions than she had. See DSUMF at
     ¶ 46(g); Docket No. 49-2 at 192-193.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 21 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                       Page 21
     MENONITA DE AIBONITO, ET AL.




     patients—to the storage area, which Santiago-Rivera had to

     later retrieve, see DSUMF at ¶ 46(j); Docket No. 49-7 at 37-39.

          5. Failure to Administer Medication Incident

          In March 2016, Lasanta scheduled a meeting between Ms.

     Mariely Colón (“Ms. Colón”), a fellow nurse, and Plaintiff

     Santiago-Rivera, to talk about an incident involving the

     failure to administer medication to a patient. DSUMF at ¶ 47;

     Docket No. 49-6 at 30. At that meeting, Lasanta told both

     nurses that they needed to follow up on the administration of

     medications to a patient. DSUMF at ¶ 47; Docket No. 49-6 at

     30. Due to the incident, Lasanta prepared an Incident Report

     which Plaintiff Santiago-Rivera and Ms. Colón signed.

     DSUMF at ¶ 49; Docket No. 52-1 at 498. While no adverse

     employment action was taken against Plaintiff Santiago-

     Rivera for this incident, she did not like how Lasanta

     addressed her at the meeting and therefore, wrote a letter to

     López, complaining about the incident. 15 See DSUMF at ¶¶ 51-


     15It is disputed if Plaintiff Santiago-Rivera’s letter to López is a complaint,
     charge, or a report against Lasanta. See Docket No. 49-7 at 32-33, 35-36;
     Docket No. 58-7 at 34. However, such determination is not material.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 22 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                  Page 22
     MENONITA DE AIBONITO, ET AL.




     53; Docket No. 49-7 at 33, 35-36; Docket No. 52-3 at 5; Docket

     No. 49-3 at 12.

           6. Plaintiff Santiago-Rivera’s Leave of Absences and Medical

               Certificates

           On April 4, 2016, after finishing her shift, Plaintiff

     Santiago-Rivera went to the HGMA’s employee clinic where

     she was diagnosed with anxiety and recommended to rest

     and return to work on April 11, 2016. DSUMF at ¶ 58; Docket

     No. 49-2 at 204-205. She was also referred to the psychiatric

     unit at CIMA, however, she did not go. DSUMF at ¶ 5916;

     Docket No. 49-1 at ¶ 20. No administrative personnel at

     HGMA had access to the contents of Plaintiff Santiago-

     Rivera’s medical record from the employee clinic. DSUMF at

     ¶ 57 17; Docket No. 49-1 ¶¶ 19, 21.


     16Plaintiff Santiago-Rivera denied DSUMF at ¶ 59 on the grounds that
     while she did not visit the psychiatric unit at CIMA, she sought treatment
     from her psychiatrist, Dr. Angel Gómez (“Dr. Gómez”). See Plaintiff
     Santiago-Rivera’s Opposition to DSUMFs at ¶ 59. Plaintiff Santiago-
     Rivera’s denial is not responsive to the proposed DSUMF at ¶ 59. The
     aforementioned proposed fact is admitted because it is uncontroverted
     that Plaintiff Santiago-Rivera did not visit the psychiatric unit at CIMA.

     17   Defendant HGMA’s DSUMF at ¶ 57 stands for the proposition that
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 23 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                    Page 23
     MENONITA DE AIBONITO, ET AL.




          On April 18, 2016, Plaintiff Santiago-Rivera went to Dr.

     Angel Gómez 18 (“Dr. Gómez”), her psychiatrist, who issued a

     medical certificate recommending rest for ten days, that is

     until April 28, 2016. See DSUMF at ¶¶ 61-62; Docket No. 52-3

     at 189; Docket No. 49-7 at 46. Plaintiff Santiago-Rivera

     followed Dr. Gómez’s recommendation and returned to work



     HGMA administrative personnel did not have access to Plaintiff Santiago-
     Rivera’s medical record at HGMA’s employee clinic. But Plaintiff
     Santiago-Rivera denies DSUMF ¶ 57 on the grounds that HGMA
     administrative personnel did have access to her medical record from
     HGMA’s employee clinic because as part of the instant litigation
     Defendant HGMA obtained and produced a copy of the same without first
     having sought prior authorization from her. See Plaintiff Santiago-Rivera’s
     Opposition to DSUMF at ¶ 57. This denial does not controvert the
     proposed fact at DSUMF ¶ 57. The reason being that, in her denial,
     Plaintiff Santiago-Rivera misreads the proposed fact set forth by
     Defendant HGMA at DSUMF ¶ 57, for the same has nothing to do with
     whether authorization was—or was not—granted by Plaintiff Santiago-
     Rivera in order for Defendant HGMA to obtain a copy of her medical
     records. As such, it remains uncontroverted that HGMA administrative
     personnel did not have access to Plaintiff Santiago-Rivera’s medical
     records from the HGMA employee clinic. Therefore, DSUMF ¶ 57 is
     admitted.

     18Dr. Gómez first started treating Plaintiff Santiago-Rivera on May 5, 2014.
     DSUMF at ¶ 103; Docket No. 49-11 at 21-22. Between May 2014 and April
     2016, Dr. Gómez did not include anything related to Plaintiff Santiago-
     Rivera’s workplace in her medical record. DSUMF at ¶ 107; Docket No.
     49-11 at 93.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 24 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                          Page 24
     MENONITA DE AIBONITO, ET AL.




     on April 29, 2016. DSUMF at ¶ 62; Docket No. 49-7 at 46. On

     September 21, 2016, Dr. Gómez issued a second medical

     certificate. DSUMF at ¶ 67; Docket No. 49-7 at 70; Docket No.

     52-3 at 4. There, Dr. Gómez prescribed Plaintiff Santiago-

     Rivera certain medication and recommended that she take a

     second leave of absence, until September 29, 2016, in order to

     rest. Id. It was during this visit on September 21, 2016, that Dr.

     Gómez found that Plaintiff Santiago-Rivera was depressed

     and anxious. DSUMF at ¶ 109; Docket No. 49-11 at 104. Dr.

     Gómez’s medical records do not reflect that Plaintiff Santiago-

     Rivera’s depression was caused by her work environment.

     DSUMF at ¶ 110; Docket No. 49-11 at 106.

        On October 3, 2016, Plaintiff Santiago-Rivera abandoned

     her workstation at HGMA, without requesting permission to

     do so or informing that she would be stepping out in order to

     visit the HGMA’s employee clinic a second time. See DSUMF

     at ¶ 68; Docket No. 49-1 at ¶¶ 26-28. At HGMA’s employee

     clinic, Plaintiff Santiago-Rivera was treated by Dr. Marta

     Vega (“Dr. Vega”). See DSUMF at ¶ 69; Docket No. 49-1 at ¶¶

     26-28. Dr. Vega diagnosed Plaintiff Santiago-Rivera with a
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 25 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 25
     MENONITA DE AIBONITO, ET AL.




     general anxiety disorder and referred her to the State

     Insurance Fund (“SIF”). Id. The SIF’s physician recommended

     Plaintiff Santiago-Rivera to rest for several days, until October

     14, 2016. DSUMF at ¶ 70; Docket No. 49-7 at 75. Moreover, the

     SIF determined that Plaintiff Santiago-Rivera’s mental health

     condition was not work related. DSUMF at ¶ 97; Docket No.

     49-7 at 102-103.

        On October 13, 2016, Plaintiff Santiago-Rivera visited Dr.

     Gómez and told him that she was feeling anxious and

     depressed because she was working consecutive night shifts.

     DSUMF at ¶ 111; Docket No. 49-11 at 128-129. Based on

     Plaintiff Santiago-Rivera’s statement, Dr. Gómez concluded

     that she should not work consecutive night shifts due to her

     condition. Id. at 129. At that time, Dr. Gómez did not consider

     necessary to prescribe a stress-free work environment for

     Plaintiff. DSUMF at ¶ 113; Docket No. 49-11 at 124. That same

     day, Plaintiff Santiago-Rivera brought another medical

     certificate, prepared by Dr. Gómez, to the HGMA Human

     Resources Office. DSUMF at ¶ 71; Docket No. 49-9 ¶ 10. The

     medical certificate included Dr. Gómez’s recommendation
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 26 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                    Page 26
     MENONITA DE AIBONITO, ET AL.




     that Plaintiff Santiago-Rivera should not be assigned

     consecutive night shifts due to her mental health condition.

     Id. The medical certificate contained a major depressive

     affective disorder diagnosis code. 19 PSAMF at ¶ 33; Docket

     No. 49-1 ¶ 32; Docket No. 58-2 at 666.

          7. Meetings between Plaintiff Santiago-Rivera and HGMA

             Personnel

          On October 24, 2016, Plaintiff Santiago-Rivera met with

     López and Teresa Colón (“Colón”), Director of HGMA’s

     Human Resources Department, to discuss her relationship

     with Lasanta and her medical certificate. See DSUMF at ¶¶ 72,

     75; Docket 49-10 at 27-29; Docket No. 49-7 at 98. In the

     meeting, Plaintiff Santiago-Rivera was offered working shifts

     in the emergency room and labor department. DSUMF at ¶

     72; Docket 49-10 at 29. But she refused to be transferred and


     19 Defendant HGMA states that the diagnostic code for: major depressive
     affective disorder, recurrent episode, moderate, at the time it received the
     medical certificate, was improperly listed as 296.32, when it should have
     been F.33.1. Docket No. 64 at ¶ 33; see also Docket No. 49-1 at ¶ 32. The
     meaning and appropriate interpretation of the diagnostic code 296.32 is in
     dispute. However, establishing such fact is not material to the controversy
     at hand.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 27 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                        Page 27
     MENONITA DE AIBONITO, ET AL.




     informed Colón and López that she would like to stay at the

     Intermediate Unit albeit the situation with Lasanta. DSUMF

     at ¶ 73; Docket No. 49-9 ¶ 10; Docket No. 49-7 at 84-86.

        At the meeting, while discussing the medical certificate

     dated October 13, 2016, which was prepared by Dr. Gómez,

     Colón and López explained to Plaintiff that they could not

     follow Dr. Gómez’s recommendation of not having her work

     consecutive night shifts. DSUMF at ¶¶ 75, 77; Docket No. 49-

     7 at 98, 100. Specifically, Colón and López highlighted

     HGMA’s policy requiring all nurses assigned to the

     Intermediate Unit to work one weekend per month

     consecutive night shifts. DSUMF at ¶ 74; Docket No. 49-9 at ¶

     10. López and Colón also informed Plaintiff Santiago-Rivera

     that her absenteeism was causing problems to the

     Intermediate Unit nurses’ schedules as they had to be

     covering for her. DSUMF at ¶ 76; Docket No. 49-7 at 98-99.

     Moreover, López and Colón stated that, in the event that

     Plaintiff Santiago-Rivera needed to visit the HGMA employee

     clinic while on a shift, she had to notify her supervisor in

     order for her patients to be assigned to other nurses. DSUMF
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 28 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                       Page 28
     MENONITA DE AIBONITO, ET AL.




     at ¶ 79; Docket No. 49-9 at ¶ 10.

        On November 3, 2016, Colón scheduled a meeting which

     was attended by Plaintiff Santiago-Rivera and Lasanta.

     DSUMF at ¶ 80; Docket No. 49-7 at 86. The purpose of the

     meeting was for Plaintiff Santiago-Rivera and Lasanta to

     resolve their differences. DSUMF at ¶ 80; Docket No. 49-7 at

     87. At the meeting, Lasanta affirmed that her role at the

     Intermediate Unit was that of a supervisor; thus, it was her

     duty to ensure that all nurses comply with their

     responsibilities. DSUMF at ¶ 81; Docket No. 49-9 at ¶ 12(c).

     Lasanta confirmed that she had no problem with Plaintiff

     Santiago-Rivera and that they could start their relationship

     anew. DSUMF at ¶ 81; Docket No. 49-9 at ¶ 12(c). According

     to Lasanta, all she wanted was an excellent nursing team.

     DSUMF at ¶ 81; Docket No. 49-9 at ¶ 12(c). Plaintiff Santiago-

     Rivera replied that she wanted to continue working at the

     Intermediate Unit. DSUMF at ¶ 81; Docket No. 49-9 at ¶ 12(c).

        During an appointment that took place on November 29,

     2016, Dr. Gómez understood that Plaintiff Santiago-Rivera

     could not work under stress after she informed him that there
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 29 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                     Page 29
     MENONITA DE AIBONITO, ET AL.




     was a lot of stress in her workplace and she preferred to work

     in a more relaxed area. DSUMF at ¶ 115-116 20; Docket No. 49-

     11 at 131. Dr. Gómez therefore recommended that Plaintiff

     Santiago-Rivera not work under stress and not work

     consecutive night shifts. DSUMF at ¶ 117 21; Docket No. 49-11

     at 142. During his deposition, Dr. Gómez stated that, if

     HGMA did not comply with his recommendations regarding

     the reasonable accommodation, Plaintiff Santiago-Rivera

     could not work there. DSUMF at ¶ 11822; Docket No. 49-11 at

     20
        Plaintiff Santiago-Rivera denied DSUMFs at ¶¶ 115-116. See Plaintiff
     Santiago-Rivera’s Opposition to DSUMF at ¶¶ 115-116. In doing so, she
     relied on her deposition testimony whereby she represented that, at the
     time of her termination, she was able to perform the essential functions of
     her position and was on equal footing with her fellow nurses. Id.
     Nevertheless, these denials do not controvert Defendant HGMA’s
     proposed facts at DSUMF at ¶¶ 115-116. Here, the proposed DSUMFs at
     ¶¶ 115-116 drive at what Plaintiff Santiago-Rivera informed Dr. Gómez
     and his impressions and recommendations regarding said information.

     21
       Plaintiff Santiago-Rivera denied DSUMF at ¶ 117. See Plaintiff Santiago-
     Rivera’s Opposition to DSUMF at ¶ 117. In her denial, Plaintiff Santiago-
     Rivera stresses that Dr. Gómez’s recommendations were just that,
     recommendations. Id. Moreover, Plaintiff Santiago-Rivera argues that
     during his deposition, Dr. Gómez did not state that she could not or was
     not able to work. Id. These denials do not controvert the proposed fact at
     DSUMF at ¶ 117.

     22
          Plaintiff Santiago-Rivera denied DSUMF at ¶ 118. See Plaintiff Santiago-
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 30 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                      Page 30
     MENONITA DE AIBONITO, ET AL.




     142. That same day, Plaintiff Santiago-Rivera provided Colón

     with another medical certificate prepared by Dr. Gómez,

     stating that she was being treated for severe major depression.

     DSUMF at ¶ 82; Docket No. 49-9 at ¶ 11; Docket No. 49-1 at ¶

     35. Dr. Gómez’s medical certificate recommended that

     Plaintiff Santiago-Rivera not work under stress and that she

     should not be assigned consecutive night shifts. DSUMF at ¶



     Rivera’s Opposition to DSUMF at ¶ 118. She avers that during his
     deposition testimony, Dr. Gómez did not state that she could not or was
     not able to work. Id. A look at Dr. Gómez testimony reveals that he was
     asked whether the recommendation for reasonable accommodation
     entailed that she could not work at all. See Docket No. 58-9 at 143 (lines 10-
     24). Dr. Gómez clarified that the recommendation did not entail that she
     could not work at all. Id. at 143 (lines 24-25) and 144 (lines 1-3). Dr.
     Gómez’s deposition testimony—as relied upon by Plaintiff Santiago-
     Rivera—does not controvert the deposition testimony relied upon by
     Defendant HGMA in support of its DSUMF ¶ 118, see Docket No. 49-11 at
     142 (lines 19-25), inasmuch as there, when asked if his recommendations
     entailed that if Defendant HGMA did not provide a stress free area and
     continued to require Plaintiff Santiago-Rivera to do consecutive night
     shifts, she could not work at HGMA, Dr. Gómez acknowledged that those
     had in fact been his recommendations. While cumbersome to distinguish,
     Dr. Gómez’s deposition testimony as relied upon by Defendant HGMA
     shows that the circumstances under which Plaintiff Santiago-Rivera could
     not work were limited an not all encompassing as an assertion such as
     “could not work at all” would entail. The Court does not find Plaintiff
     Santiago-Rivera’s denial to be responsive to the proposed fact at DSUMF
     at ¶ 118. The same is therefore admitted.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 31 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                        Page 31
     MENONITA DE AIBONITO, ET AL.




     82; Docket No. 49-9 at ¶ 11; Docket No. 49-1 at ¶ 35. This was

     the first medical certificate which stated that Plaintiff

     Santiago-Rivera could not work under stress. DSUMF at ¶ 83;

     Docket No. 49-7 at 94.

        On December 1, 2016, Colón and López met with Plaintiff

     Santiago-Rivera to discuss the medical certificate dated

     November 29, 2016. DSUMF at ¶ 85; Docket No. 49-9 at ¶ 11.

     They clarified that HGMA did not have a nurse position that

     met Dr. Gómez’s recommendations, that is, a nurse position

     that did not entail being exposed to stress and that did not

     require consecutive night shifts. DSUMF at ¶ 85; Docket No.

     49-9 at ¶ 11.

        At the meeting, Colón gave Plaintiff Santiago-Rivera a

     letter addressed to Dr. Gómez noting that there were no job

     positions at the nursing department with low stress or that

     did not require consecutive night shifts once per month.

     DSUMF at ¶ 86; Docket No. 49-9 at ¶ 11. Plaintiff Santiago-

     Rivera was asked, in view of Dr. Gómez’s diagnosis of major

     severe depression, to submit a medical certificate stating that

     she was capable of working as a nurse. See DSUMF at ¶ 88-89;
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 32 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                        Page 32
     MENONITA DE AIBONITO, ET AL.




     Docket No. 49-9 at ¶ 11. Defendant HGMA required the

     medical certificate to ensure that there was no risk to the

     patient’s health and safety. DSUMF at ¶ 88; Docket No. 49-9

     at ¶ 11.

          Plaintiff Santiago-Rivera agreed to obtain the medical

     certificate. DSUMF at ¶ 91 23; Docket No. 49-9 at ¶ 11.

     However, she did not return to work after December 1, 2016,

     and she did not provide the medical certificate to justify her

     absences. DSUMF at ¶ 92; Docket No. 49-9 at ¶ 11. Plaintiff

     Santiago-Rivera admits that she could not have worked

     without the reasonable accommodation contained in Dr.

     Gómez’s medical certificate dated November 29, 2016.

     DSUMF at ¶ 100; Docket No. 49-7 at 108-109. 24 On December


     23Plaintiff Santiago-Rivera attempts to dispute the instant proposed fact
     with a sworn statement signed by her. See Docket No. 58-1 at ¶ 4. Her
     sworn statement states that she did not agree to deliver the medical
     certificate to her psychiatrist. Id. She also cites to her deposition in support
     of her denial, however, the deposition testimony cited to is not responsive
     to the proposed fact at DSUMF ¶ 91. And since the Court has already
     stricken Plaintiff Santiago-Rivera’s sworn statement from the record, it
     admits Defendant HGMA’s proposed fact at DSUMF ¶ 91.

     24Plaintiff Santiago-Rivera attempts to dispute the fact that she could not
     perform the essential functions of her job without reasonable
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 33 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                   Page 33
     MENONITA DE AIBONITO, ET AL.




     19, 2016, Defendant HGMA sent a letter to Plaintiff Santiago-

     Rivera terminating her employment because she had not

     complied with the hospital’s request. See DSUMF at ¶ 96;

     Docket No. 49-1 at ¶ 43; Docket No. 52-1 at 776.

         IV. Analysis

         In her Second Amended Complaint, Plaintiff Santiago-

     Rivera alleges that Defendant HGMA discriminated against

     her on account of her disability, in violation of the ADA, by

     allowing Lasanta to harass her; failing to provide reasonable

     accommodation; suspending her and ultimately terminating

     her employment. Docket No. 26 at 11-14. She also alleges

     analogous claims under Puerto Rico Law. Id. The Court will

     first discuss whether Defendant HGMA is entitled to

     summary judgment on Plaintiff Santiago-Rivera’s ADA

     claims and then on the Puerto Rico law claims.




     accommodation. See Plaintiff Santiago-Rivera’s Opposition to DSUMFs at
     ¶ 100. Nonetheless, the Court will deem admitted Defendant HGMA’s
     proposed fact at DSUMF at ¶ 100 because Plaintiff Santiago-Rivera’s
     denial is written in a lengthy argumentative style and is not responsive to
     the proposed fact.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 34 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                     Page 34
     MENONITA DE AIBONITO, ET AL.




            1. Plaintiff Santiago-Rivera’s ADA Claims

                    a. Disability Discrimination

            “The     ADA       prohibits      covered       employers       from

     discriminating against a qualified individual with a

     disability.” Colón-Fontánez v. Municipality of San Juan, 660 F.3d

     17, 32 (1st Cir. 2011) (citing 42 U.S.C. § 12112(a)). Disability

     discrimination cases pursuant to the ADA are analyzed under

     what has become known as the McDonnell Douglas 25 burden-

     shifting framework. See Jones v. Nationwide Life Ins. Co., 696

     F.3d 78, 86-87 (1st Cir. 2012). As part of this framework, a

     plaintiff is first tasked with satisfying a three-prong prima facie

     case. Id. at 86. Specifically, Plaintiff Santiago-Rivera is

     required to prove that she “(1) is disabled within the meaning

     of the ADA; (2) is qualified to perform the position’s essential

     functions        of   [her]    job    with    or    without       reasonable

     accommodation; and (3) was discharged or otherwise

     adversely affected in whole or in part because of her

     disability.” Id. at 87. If Plaintiff Santiago-Rivera satisfies all



     25
          See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 35 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                           Page 35
     MENONITA DE AIBONITO, ET AL.




     three prongs required to set forth a prima facie disability

     discrimination case, the burden then shifts to Defendant

     HGMA to “articulate a legitimate, non-discriminatory reason

     for its employment decision and to produce credible evidence

     to show that the reason advanced was the real reason.” Tobin

     v. Liberty Mut. Ins. Co., 433 F.3d 100, 105 (1st Cir. 2005). And if

     Defendant HGMA succeeds at articulating such a reason and

     proffers the required evidence, the burden shifts back to

     Plaintiff Santiago-Rivera to proffer evidence showing that

     Defendant HGMA’s “non-discriminatory justification is mere

     pretext, cloaking discriminatory animus.” Id.

        Defendant HGMA does not dispute that Plaintiff

     Santiago-Rivera satisfies the first requirement of the prima

     facie case under the ADA. Docket No. 48 at 7; see 42 U.S.C §

     12102(1)(A). However, Defendant HGMA does argue that

     Plaintiff Santiago-Rivera does not satisfy the second

     requirement, to wit, that she is a qualified individual under

     the ADA. Docket No. 48 at 9. Specifically, Defendant HGMA

     alleges that Plaintiff Santiago-Rivera cannot perform the

     essential functions of her job because she cannot work under
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 36 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 36
     MENONITA DE AIBONITO, ET AL.




     stress or comply with HGMA’s requirement that she take on

     consecutive night shifts at least once per month. Id.

        The Court first notes that “[t]he qualified individual

     criterion and the reasonable accommodation requirement are

     interrelated.” Jones, 696 F.3d at 88 (citing H. Perritt, Jr.,

     Americans With Disabilities Act Handbook § 4.18 at 124 (3d ed.

     1997) (quotation marks omitted). The ADA defines a qualified

     individual as “an individual who, with or without reasonable

     accommodation, can perform the essential functions of the

     employment position that such individual holds or desires.”

     42 U.S.C. § 12111(8). To prove that she is a qualified

     individual under the ADA, Plaintiff Santiago-Rivera bears the

     burden of showing “(1) that she possesses the requisite skill,

     experience, education and other job-related requirements for

     the position; and (2) that she is able to perform the essential

     functions of the position with or without reasonable

     accommodation.” Echevarría v. AstraZeneca Pharmaceutical LP,

     856 F.3d 119, 126 (1st Cir. 2017) (citing Mulloy v. Acushnet Co.,

     460 F.3d 141, 147 (1st Cir. 2006)) (quotation marks omitted).
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 37 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 37
     MENONITA DE AIBONITO, ET AL.




        The parties do not argue that Plaintiff Santiago-Rivera

     meets the first prong of the qualified individual test. But to be

     sure, the Court clarifies that it is undisputed that Plaintiff

     Santiago-Rivera possessed the requisite skill, experience, and

     education required to be a nurse at the Intermediate Unit. The

     record shows that during her tenure as a nurse at HGMA,

     Plaintiff Santiago-Rivera met or exceeded her yearly

     evaluations prepared by her previous supervisor and

     Lasanta. See DSUMF at ¶¶ 37-38, 43; Docket No. 49-2 147-148,

     150, 153-156.

        Since Plaintiff Santiago-Rivera satisfies the first prong, the

     Court turns to the second prong of the qualified individual

     test, namely, whether Plaintiff Santiago-Rivera could perform

     the essential job function required of her position with or

     without reasonable accommodation. The Court will first

     address the essential functions of Plaintiff Santiago-Rivera’s

     nurse position at the Intermediate Unit and then whether she

     could perform her job’s essential function with or without

     reasonable accommodation.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 38 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                           Page 38
     MENONITA DE AIBONITO, ET AL.




                        i. Essential functions

        Plaintiff Santiago-Rivera argues that working under stress

     and working consecutive night shifts are not essential

     functions of her job as a nurse at the Intermediate Unit.

     Docket No. 58 at 19. She stresses that the correct interpretation

     of the Intermediate Unit’s job description is that she could be

     exposed to tense situations. Id. Regarding the night shifts,

     Plaintiff Santiago-Rivera contends that the job description

     does not require a nurse to work consecutive night shifts. Id.

        An essential function under the ADA “is a fundamental

     job duty of the position at issue.” Jones, 696 F.3d at 87 (1st Cir.

     2012) (citing Kvorjak v. Maine, 259 F.3d 48, 55 (1st Cir. 2001))

     (quotation marks omitted). It is worth noting that, “[t]he term

     does not include marginal tasks but may encompass

     individual or idiosyncratic characteristics of the job.” Id. To

     determine if a function is essential, a court may consider the

     employer’s judgment, and the position’s written job

     description. Id.; see also 42 U.S.C. § 12111(8) (stating that

     consideration shall be given to an employer’s judgment as to

     what functions of the job are essential). Also, this Court must
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 39 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                          Page 39
     MENONITA DE AIBONITO, ET AL.




     give a significant degree of deference to, Defendant HMGA’s

     business judgment as to the job’s requirements. See Jones, 696

     F.3d at 87 (citing Jones v. Walgreen Co., 679 F.3d 9, 14 (1st Cir.

     2012)).

        Here, it is clear that working under stress is a fundamental

     job duty of a nurse in the Intermediate Unit. It is undisputed

     that the written job description for the nurse position at the

     Intermediate Unit expressly noted that Plaintiff Santiago-

     Rivera would be exposed to tense situations. DSUMF at ¶ 29;

     see also Jones, 696 F.3d at 87 (stating that a factor to be

     considered in determining an essential function is the

     position’s written job description).

        Furthermore, a nurse at the Intermediate Unit is required

     to take close care of his or her patients. See DSUMF at ¶ 30;

     Docket No. 49-2 at 95. At any given moment, a patient could

     suffer a health emergency that a nurse would have to be

     preprepared to attend. Such an emergency could be to

     provide cardiac resuscitation to a patient. See DSUMF at ¶ 30;

     Docket No. 49-2 at 98. An unannounced medical emergency,

     such as cardiac resuscitation, necessarily entails working
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 40 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                       Page 40
     MENONITA DE AIBONITO, ET AL.




     under stress. Thus, since a nurse’s duty at the Intermediate

     Unit required a nurse to perform certain indispensable tasks

     under pressure, the Court rules that working under tense

     situations is an essential function of the position.

        Similarly, here, working consecutive night shifts once per

     month is also a fundamental job duty of a nurse at the

     Intermediate Unit. It is important to mention that the

     requirement to work consecutive night shifts is not explicitly

     noted as a job requirement on the Intermediate Unit’s written

     job description. DSUMF at ¶ 35; Docket No. 52-1 at 37.

     However, the written job description does state that

     employees need to work both day and night shifts as required

     by the department. Docket No. 52-1 at 37. Thus, it is to be

     expected that Defendant HGMA could adopt a policy for its

     nurses at the Intermediate Unit requiring them to work

     consecutive night shift. See Docket No. 49-9 at ¶ 10.

        Also, Defendant HGMA asserts that it needs to require its

     Intermediate Unit’s nurses to work consecutive night shifts

     because it is essential for the proper administration of the

     shifts and schedules, and to ensure equal work distribution
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 41 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 41
     MENONITA DE AIBONITO, ET AL.




     between the nurses. Docket No. 48 at 10. The Court agrees

     with Defendant HGMA. A twenty-four-hour hospital, such as

     HGMA, needs to make sure that it has enough nurses for all

     the shifts at all medical units at all times. Notably, a hospital

     needs to ensure that it has enough nurses to cover all shifts,

     including night shifts. See Laurin v. Providence Hosp., 150 F.3d

     52, 59 (1st Cir. 1998) (stating that a twenty-four-hour hospital

     deserves deference in its decision to require nurses to work

     under shift rotation).

        Here, the Court has not been swayed to second guess

     Defendant HGMA’s business strategy whereby it requires its

     nurses to work consecutive night shifts. Mulloy v. Acushnet

     Co., 460 F.3d 141, 147-148 (1st Cir. 2006) (noting that a court’s

     inquiry into an essential function is not to second guess an

     employer’s business judgment); Laurin, 150 F.3d at 59. On the

     contrary, it is tasked with awarding a great degree of

     deference to Defendant HGMA’s business judgment. See

     Jones, 696 F.3d at 87; see also Ward v. Massachusetts Health

     Research, 209 F.3d 29, 34 (1st Cir. 2000) (“we generally give

     substantial weight to the employer’s view of job requirements
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 42 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                        Page 42
     MENONITA DE AIBONITO, ET AL.




     in the absence of evidence of discriminatory animus.”). Hence

     the Court holds that, the ability to work consecutive night

     shifts once a month is an essential function of the nurse

     position at the Intermediate Unit.

                       ii. Reasonable accommodation

        Having held that working under stress and that

     consecutive night shifts once per month are part of an

     Intermediate Unit nurse’s essential functions; the Court must

     now determine if Plaintiff Santiago-Rivera could perform the

     essential functions of her job with or without reasonable

     accommodation. The Court will first address whether

     Plaintiff   Santiago-Rivera    could   perform   the   essential

     functions without reasonable accommodation.

        As part of her efforts to state that she could work without

     reasonable accommodation, Plaintiff Santiago-Rivera first

     argues that a medical certificate stating that she was able to

     carry out her duties as a nurse at the Intermediate Unit was

     not necessary for her to comply with her job requirements.

     Docket No. 58 at 19. She also states that Dr. Gómez did not

     certify that she was not capable of working at the
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 43 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                         Page 43
     MENONITA DE AIBONITO, ET AL.




     Intermediate Unit. Id. at 19-20. And she also argues that she

     could have performed the essential functions of her job

     without reasonable accommodation, as she had performed

     her duties prior to her discharge and while already having

     been diagnosed with major depressive disorder. Id. at 20.

        Plaintiff Santiago-Rivera’s arguments are unavailing.

     First, under the ADA, an employer such as Defendant can

     require an employee to undergo a medical examination if it

     shows that the inquiry is “job-related and consistent with a

     business necessity.” 42 U.S.C. § 12112(d)(4)(A); see also López-

     López v. Robinson School, 958 F.3d 96, 105 (1st Cir. 2020) (“This

     court has held that an employer may be justified in requiring

     a medical examination of a current employee so long as it is

     shown to be ‘job-related and consistent with business

     necessity.’”). Here, HGMA’s petition for Plaintiff Santiago-

     Rivera to undergo a medical examination is job-related and

     consistent with a business necessity. Defendant HGMA

     needed to know whether Plaintiff Santiago-Rivera could

     continue working as a nurse, for in view of Dr. Gómez’s

     recommendation, she should not be exposed to stressful
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 44 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                        Page 44
     MENONITA DE AIBONITO, ET AL.




     environments such as the one that she is exposed to as a nurse.

     It was reasonable for Defendant HGMA to have understood

     that if Plaintiff Santiago-Rivera did not return with a medical

     certificate, it meant that she could not work under stress and

     could not complete consecutive night shifts at least once per

     month.

        Second, it is undisputed that Dr. Gómez clarified in his

     deposition that, if HGMA did not comply with his reasonable

     accommodation recommendation, Plaintiff Santiago-Rivera

     could not work there. DSUMF at ¶ 118; Docket No. 49-11 at

     142. Plaintiff Santiago-Rivera also admitted this fact in her

     deposition. DSUMF at ¶ 100; Docket No. 49-7 at 108-

     109. Thus, in light of these undisputed facts, the Court rules

     that Plaintiff Santiago-Rivera could not perform either of

     these    two    essential    functions   without   reasonable

     accommodation.

        The Court now turns to whether Plaintiff Santiago-Rivera

     could perform the essential functions with reasonable

     accommodation. Plaintiff Santiago-Rivera bears the “burden

     of showing the existence of reasonable accommodation.”
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 45 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                        Page 45
     MENONITA DE AIBONITO, ET AL.




     Echevarría v. AstraZeneca Pharmaceutical LP, 856 F.3d 119, 127

     (1st Cir. 2017). To comply with that burden, she must first

     show that the proposed accommodation would enable her to

     perform the essential functions of her job. See id. Second,

     Plaintiff Santiago-Rivera is also tasked with showing that the

     reasonable accommodation is feasible for the employer under

     the circumstances. See id.

        This Court has already ruled that being exposed to tense

     situations and working consecutive night shifts at least once

     per month are essential functions of a nurse at the

     Intermediate Unit at HGMA. Plaintiff Santiago-Rivera’s

     petition for reasonable accommodation entails that she would

     not be performing two essential functions required by her job.

     Under these conditions, Defendant HGMA did not need to

     accommodate Santiago-Rivera because employers are not

     required to accommodate an employee “by foregoing an

     ‘essential function’ of the employment position.” See Laurin,

     150 F.3d at 56. Having determined that Plaintiff Santiago-

     Rivera does not satisfy the first prong of this test, the Court

     need not delve into whether it was feasible for Defendant
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 46 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                            Page 46
     MENONITA DE AIBONITO, ET AL.




     HGMA to implement and comply with the reasonable

     accommodation that was recommended by Dr. Gómez.

        In sum, Plaintiff Santiago-Rivera failed to establish a prima

     facie disability discrimination case. Therefore, the Court need

     not continue with the McDonnell Douglas burden shifting

     analysis. Here, Plaintiff Santiago-Rivera specifically failed to

     satisfy the second prong of the prima facie disability

     discrimination test, namely, that she is a qualified individual

     under the ADA. Accordingly, the Court need not consider the

     third prong of the prima facie disability discrimination test, to

     wit, whether Plaintiff Santiago-Rivera was discharged or

     otherwise adversely affected in whole or in part because of

     her disability, and may therefore summarily dismiss Plaintiff

     Santiago-Rivera’s disability discrimination claims under the

     ADA. See Caez-Fermaint v. State Ins. Fund Corp., 286 F. Supp.

     3d 302, 311 (D.P.R. 2017) (explaining that “[a] plaintiff’s

     failure to meet any of the three prima facie elements is

     dispositive of the entire claim.”).

                b. Reasonable Accommodation Claim

        Plaintiff   Santiago-Rivera        included   a   failure      to
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 47 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                       Page 47
     MENONITA DE AIBONITO, ET AL.




     accommodate under the ADA claim in her Second Amended

     Complaint. See Docket No. 26. Defendant HGMA’s Motion

     for Summary Judgment also moved for Plaintiff Santiago-

     Rivera’s claim that HGMA failed to accommodate her under

     the ADA be summarily dismissed. See Docket No. 48 at 7-14,

     19-23.

        In order to succeed on a failure to accommodate claim,

     Plaintiff Santiago-Rivera should have furnished “evidence

     that she was disabled within the meaning of the ADA; that

     she was a qualified individual; and that her employer knew

     about her disability yet neglected to accommodate it.” See

     Trahan v. Mayfair Maine, LLC, 957 F.3d 54, 64 (1st Cir. 2020).

     For the same reasons iterated above in this Court’s discussion

     regarding reasonable accommodation, the Court finds that

     Plaintiff Santiago-Rivera has failed to set forth a failure to

     accommodate under the ADA claim.

                c. Disability    Harassment   –   Hostile    Work

                   Environment Claim
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 48 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                      Page 48
     MENONITA DE AIBONITO, ET AL.




          The Court next turns to Plaintiff Santiago-Rivera’s

     disability harassment claim. Defendant HGMA claims that

     Plaintiff Santiago-Rivera’s disability harassment claim should

     be summarily dismissed because she is not a qualified

     individual under the ADA. Docket No. 48 at 24. And because

     the record does not contain evidence establishing that

     Lasanta’s alleged harassment towards Plaintiff Santiago-

     Rivera was based on her disability, as she was not aware of

     Plaintiff Santiago-Rivera’s disability. Id. at 24-25.

          The First Circuit has yet to decide whether a hostile work

     environment claim exists under the ADA. 26 It has, however,

     held that the caselaw construing the ADA is generally

     applicable to the Rehabilitation Act, 29 U.S.C. § 701 et seq.

     (“Rehabilitation Act”), as both statutes share similar liability

     standards. Quiles-Quiles v. Henderson, 439 F.3d 1, 5 (1st Cir.

     2006). Thus, given that both statutes are similar, and that the



     26The First Circuit in Quiles-Quiles v. Henderson, 439 F.3d 1, 5 n.1 (1st Cir.
     2006), assumed for the purpose of that case that disability harassment was
     a viable theory of recovery under the ADA and the Rehabilitation Act.
     There, the First Circuit also noted that this theory of recovery has been
     accepted by other Circuits. Id.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 49 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                      Page 49
     MENONITA DE AIBONITO, ET AL.




     First Circuit has held that both statutes are analogous, the

     Court will adopt the Rehabilitation Act’s hostile work

     environment test to the ADA. See id.

        Accordingly, Santiago-Rivera has to prove that: (1) she

     was disabled under the ADA, “(2) she was subjected to

     uninvited harassment, (3) her employer’s conduct was based

     on her disability, (4) the conduct was so severe or pervasive

     that it altered the conditions of her work and created an

     abusive work environment, and (5) the harassment was

     objectively and subjectively offensive.” See McDonough v.

     Donahoe, 673 F.3d 41, 46 (1st Cir. 2012) (stating the hostile

     work environment claim test under the Rehabilitation Act).

        As explained earlier, it is uncontested that Plaintiff

     Santiago-Rivera is disabled under the ADA. However, even if

     the Court assumes that Santiago-Rivera meets the second

     requirement—that she suffered from uninvited harassment—

     her claim fails against Lasanta at the third requirement

     because the purported harassment was not based on her
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 50 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                                      Page 50
     MENONITA DE AIBONITO, ET AL.




     disability. 27 The undisputed facts show that the alleged

     harassment by Lasanta does not present any signs of having

     been based on her disability. Plaintiff Santiago-Rivera has not

     shown that when Lasanta allegedly ignored her, hid some IV

     serums, accused her of talking ill about her, opted to socialize

     more with other coworkers, and                    reiterated her daily

     functions at the Intermediate Unit, such actions were based

     on her disability. See DSUMF at ¶ 46.

          Further, Plaintiff Santiago-Rivera does not point to any

     evidence establishing that Lasanta knew about her depressive

     disorder while she was her supervisor. It is also undisputed

     that HGMA administrative personnel did not have access to

     the medical files at the employee clinic or CIMA, for the

     record establishes that both institutions are separate from

     HGMA. See DSUMF at ¶¶ 2-3. In that same vein, Plaintiff

     Santiago-Rivera has not shown that Lasanta had access to her



     27
       See Marini v. Costco Wholesale Corp., 64 F. Supp.3d 317, 326 (D. Conn.
     2014) (acknowledging that “[a] hostile work environment claim requires
     more than just a hostile work environment—it requires proof that hostile
     acts were based on plaintiff's protected status (e.g., his disability), rather
     than other reasons.”).
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 51 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                       Page 51
     MENONITA DE AIBONITO, ET AL.




     medical files either. Likewise, Plaintiff Santiago-Rivera has

     not offered evidence establishing that Lasanta had access to

     her HGMA personnel file at the Human Resources

     Department, which contained medical certificates with

     diagnostic codes of her disability.

        Similarly, Plaintiff Santiago-Rivera has not shown that

     Defendant HGMA’s managerial staff, Colón and López,

     harassed her because of her disability when she worked at

     HGMA. Plaintiff Santiago-Rivera claims that Colón and

     López harassed her because they falsely accused her of

     abandoning her work, and of threatening to assault Lasanta.

     Docket No. 58 at 30-31. She also asserts that Lasanta, Colón,

     and López harassed her because they routinely summoned

     her with unfounded accusations. Id. at 31. Plaintiff Santiago-

     Rivera also alleges that she lost money because she was not

     assigned some workdays she claims she deserved. Id.

        Plaintiff Santiago-Rivera’s harassment claims against

     Colón and López fail for three reasons. First, Plaintiff

     Santiago-Rivera uses as evidence her Second Amended

     Complaint to support the vast majority of the aforementioned
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 52 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                          Page 52
     MENONITA DE AIBONITO, ET AL.




     allegations. See Docket No. 58 at 30-31. But the Court has

     already noted that, here, the Second Amended Complaint

     cannot be used to contest or establish facts for it is unverified.

     Second, it is undisputed that Plaintiff Santiago-Rivera

     abandoned her workplace on October 3, 2016. See DSUMF at

     ¶ 68; Docket No. 49-1 at ¶¶ 26-28. And third, although

     Plaintiff Santiago-Rivera’s deposition states that Colón and

     López falsely accused her of threatening to assault Lasanta,

     and that Defendant HGMA did not assign her certain days

     that she claims she should have been assigned, see Docket No.

     58 at 31, such conduct does not rise to the levels of severity or

     pervasiveness necessary to establish disability harassment.

     See Colón-Fontánez v. Municipality of San Juan, 660 F.3d 17, 43-

     45 (1st Cir. 2011) (dismissing an employee’s harassment claim

     because the alleged acts did not rise to the necessary levels of

     severeness    and    pervasiveness).    This   conduct    entails

     offhanded comments, or what appear to be isolated incidents,

     which do not amount to a hostile or abusive work

     environment. See id.
Case 3:18-cv-01084-SCC Document 71 Filed 04/27/21 Page 53 of 53




     SANTIAGO-RIVERA v. HOSPITAL GENERAL                        Page 53
     MENONITA DE AIBONITO, ET AL.




        In short, Plaintiff Santiago-Rivera has failed to establish

     her disability harassment claim under the ADA. Therefore,

     her disability harassment claim is also summarily dismissed.

        2. Plaintiff Santiago-Rivera’s State Law Claims

        The Court will decline to exercise supplementary

     jurisdiction over Plaintiff Santiago-Rivera’s state law claims,

     given that her ADA claims do not survive summary

     judgment.

        V. Conclusion

        For the reasons stated above, Defendant HGMA’s Motion

     for Summary Judgment at Docket Number 48 is GRANTED.

            IT IS SO ORDERED.

            In San Juan, Puerto Rico, this 27th day of April 2021.


                   S/ SILVIA CARREÑO-COLL
                   UNITED STATES DISTRICT COURT JUDGE
